UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

MOHAMMED AL-ADAHI, et al.,

                      Petitioners,

               v.                                    Civil Action No. 05-280 (GK)

BARACK H. OBAMA, et al.,

                      Respondents.

                                           ORDER


       Petitioner Mohammed Al-Adahi has filed a Motion to Reopen Case and for Judgment on

Petition for Writ of Habeas Corpus.

       WHEREFORE, it is this 18th day of February, 2014, hereby

       ORDERED, that the Government shall file its Opposition to Petitioner's Motion no later

than February 21, 2014, at noon; and it is further

       ORDERED, that a Motions Hearing is hereby scheduled for February 25, 2014, at

10:00 a.m.




                                                  ~~
                                            GI!i~ Judge          I
                                            United States District


Copies via ECF to all counsel of record